


EMPLOYMENT SEPARATION AGREEMENT AND GENERAL RELEASE







THIS EMPLOYMENT SEPARATION AGREEMENT AND GENERAL RELEASE (this "Agreement") is
made and entered into effective as of the 30th day of September, 2014 (the
"Effective Date"), by and between Andrew Birnbaum ("Executive") and Vapor Hub
International Inc., a Nevada corporation ("Company").




RECITALS




A.

Executive formerly served as Chief Executive Officer and as a director of the
Company and resigned from said positions effective as of July 8, 2014 (the
"Resignation Date").

B.

Company and Executive desire to enter into this Agreement to set forth the terms
of Executive’s separation from the Company.




AGREEMENT




NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:




1.

Resignation and Termination of Employment.  Executive acknowledges and agrees
that his employment with Company ended and terminated effective as of the
Resignation Date. Executive further acknowledges and agrees that (a) Company has
fully paid and satisfied all amounts properly due and owing to Executive and/or
his affiliates as a result of his employment with the Company through and
including the Resignation Date and (b) that in the absence of this Agreement,
Executive and/or his affiliates would not be entitled to any other payments
whatsoever as a result thereof, including for expense reimbursement. The parties
will characterize Executive's departure from Company as a voluntary resignation
on amicable terms.  




2.

Termination of Employment Letter and Forfeiture of Rights.  Each of the Parties
hereby acknowledges and agrees that effective as of the Resignation Date,
without any further action by Company or Executive, any remaining obligations
under that certain Interim Agreement for the Appointment of the Chief Executive
Officer dated March 24, 2014 by and between Executive, his affiliates and the
Company (the “Letter Agreement”) are terminated and of no further force or
effect and neither Company nor Executive and/or his affiliates shall have any
further rights, obligations, duties or powers thereunder.  For the sake of
clarity, effective as of the Resignation Date, without any further action by
Company or Executive, neither Executive nor his affiliates shall have any
current or future right to any ownership or equity interest in Company, and any
right and/or interest Executive has to the 6,600,000 shares referred to in the
Letter Agreement is hereby waived and forfeited.




3.

Severance Payment. Following the Effective Date, provided Executive does not
rescind the releases set forth herein, Company shall pay Executive an amount
equal to $15,000 (the "Severance Payment"). Subject to the conditions set forth
in the previous sentence, Company shall pay the Severance Payment in the form of
one lump sum payment of $15,000 within ten (10) days following the execution of
this Agreement.





1







4.

Non-Admission of Discrimination or Wrongdoing.




4.1

This Agreement shall not in any way be construed as an admission by Company or
Executive that they acted wrongfully with respect to the other, or any other
person or entity. Each of Company and Executive specifically disclaims any
liability to or wrongful acts against the other or any other person or entity,
on the part of itself or himself and their respective parents, subsidiaries,
partners, affiliates, shareholders, directors, officers, employees, agents,
representatives, predecessors, successors, assigns, heirs, executors or
administrators.




4.2

Executive acknowledges and agrees that he has not suffered any discrimination
and/or harassment in terms, conditions or privileges of his employment based on
age, race, gender, religious creed, color, national origin, ancestry, physical
disability, mental disability, medical condition, marital status, sexual
orientation, or on any other basis. Executive acknowledges and agrees that he
has no claim for employment discrimination and/or harassment under any legal or
factual theory.




4.3

Neither party may at any time make any statement, written or oral, that could
reasonably be expected to disparage the other party (including, in the case of
the Company, any of its officers, directors, employees and agents) or that could
reasonably be expected to be detrimental to the reputation or stature of the
other party (including, in the case of the Company, any of its officers,
directors, employees and agents).




5.

Agreements of Executive.




(a)

Executive agrees that, on or before the Effective Date, he will turn over to
Company any Company Materials (as defined below) that he has in his possession,
custody or control (whether directly or indirectly) as of such date.

 

(b)

Executive shall provide Company with information relating to Executive’s tenure
with Company, as may be reasonably requested by Company from time to time.




6.

Trade Secrets and Agreements Not to Solicit and Not to Interfere; Company's
Right to Seek Injunctive Relief.




6.1

Definitions.




(a)

“Company Materials” means any and all of the Company’s equipment, devices and
other property and documents and other media that contain or embody information
relating to the Company and all manifestations of Proprietary Information (as
defined below).  




(b)

“Inventions” means any and all inventions and improvements (whether or not
patentable), works of authorship, derivative works, trade secrets, technology,
computer programs or software, algorithms, formulas, compositions, ideas,
designs, processes, techniques, know-how and data made, conceived, reduced to
practice or developed by Executive (in whole or in part, either alone or jointly
with others).





2






(c)

“Proprietary Information” means any and all information, knowledge and data
obtained from the Company (whether conveyed visually, orally or in writing)
concerning the Company’s actual or anticipated business, research, developments,
products, services or finances including, without limitation, algorithms, trade
secrets, computer programs and software, source code, data structures,
databases, scripts, application programming interfaces, protocols, drawings,
designs, mask works, formulas, technology, ideas, know-how, products, features
and modes of operation, services, customer and supplier lists and compilations
containing customer or supplier information, contacts at or knowledge of clients
or prospective clients, finances, processes, schematics, specifications,
techniques, compositions, inventions and improvements (whether or not
patentable), patent applications, discoveries, works of authorship, derivative
works, technical, business, financial, customer and product related plans,
analyses, compilations, studies, forecasts and strategies, the salaries, terms
of compensation, skill levels, duties and other terms of employment of other
employees, the terms and existence of third party agreements, negotiations with
third parties, and information which is received in confidence by or for the
Company from any third party subject to a duty on the Company’s part to maintain
the confidentiality of such information.  




(d)

“Rights” means any and all patent rights, copyright rights, trademark rights,
trade secret rights, mask work rights, sui generis database rights, industrial
design rights and all other intellectual property, industrial property and
proprietary rights recognized anywhere in the world, now or in the future.




6.2

Proprietary Information.  All Proprietary Information and all Rights in
connection therewith are the sole property of the Company and its successors and
assigns.  Executive hereby irrevocably assigns to the Company, and its
successors and assigns, any and all Rights Executive may have in Proprietary
Information.  Executive understands, acknowledges and agrees that it would be
extremely damaging to Company if such Proprietary Information were disclosed to
a competitor or made available to any other person or entity. Executive
understands and agrees that such Proprietary Information has been disclosed to
Executive in confidence, that he will keep such Proprietary Information secret
and confidential and that he will not in any way use, distribute or disclose
such Proprietary Information.  The foregoing restrictions shall not apply to any
information that (i) is or becomes publicly known through lawful means; (ii) was
rightfully in Executive’s possession or part of Executive’s general knowledge
prior to his employment by the Company as specifically identified in Attachment
A hereto; or (iii) is disclosed to Executive without confidentiality obligations
or restrictions on use or disclosure by a third party who rightfully possesses
the information (without confidentiality obligations or restrictions on use or
disclosure) and who did not receive such information, directly or indirectly,
from the Company.  By signing this Agreement, Executive acknowledges and agrees
that the identities, goals, needs and strategic plans of individuals and
entities currently or prospectively served by the Company (“Clients”), and the
terms on which such Clients do business or seek to do business with the Company,
(all of the foregoing, “Client Information”) has independent economic value to
the Company and is not readily ascertainable from public sources.  Executive
further understands that the Company has expended considerable time and effort
to develop, compile and protect the secrecy of Client Information, and has
expressly identified Client Information to Executive as a valuable trade secret
of the Company.  Executive further acknowledges and agrees that all Company
Materials are the sole property of the Company.  





3







6.3

Intellectual Property.




(a)

Executive agrees that all Inventions developed during his employment and all
Rights therein are the sole property of the Company and its successors and
assigns.  Subject to Section 6.3(b) below, Executive hereby irrevocably assigns
to the Company, and its successors and assigns, without further consideration,
all of Executive’s right, title and interest in and to any and all Inventions
and Rights developed during the period of Executive’s employment with the
Company to the maximum extent permitted by Section 2870 of the California Labor
Code, a copy of which is provided in Attachment B hereto.  No assignment in this
Agreement shall extend to Inventions, the assignment of which is prohibited by
California Labor Code Section 2870.




(b)

Executive acknowledges and agrees that each original work of authorship which is
made by Executive (in whole or in part, either alone or jointly with others)
within the scope of Executive’s employment and which is protectable by copyright
(collectively, “Work”) is a “work made for hire” as defined in the United States
Copyright Act (17 U.S.C., Section 101).




(c)

If any Invention assigned hereunder or any Work is based on, or incorporated in,
or is an improvement or derivative of, or cannot be reasonably made, used,
modified, maintained, supported, reproduced and sold or distributed without
using or violating technology or rights owned or licensed by Executive and not
assigned hereunder, Executive hereby grants the Company and its successors and
assigns a perpetual, irrevocable, worldwide, fully paid-up, royalty-free,
non-exclusive and sublicensable right and license to make, use, sell, offer for
sale, copy, adapt, distribute, display, publicly perform, exploit and exercise
all such technology and rights in support of the Company’s exercise or
exploitation of any Work or assigned Invention (including modifications,
improvements and derivatives thereof) or any Rights.




(d)

Executive agrees to perform all acts deemed necessary or desirable by the
Company to permit and assist Company, at the Company’s expense, in evidencing,
perfecting, applying for, prosecuting, obtaining, maintaining, defending and
enforcing in any and all countries all Rights relating to any Work or in any
Invention assigned to the Company hereunder and the assignment thereof. Such
acts may include, without limitation, execution and delivery of documents and
assistance or cooperation in legal proceedings.  Executive also agrees to assign
all rights, title and interest in and to any particular Invention to a third
party including, without limitation, the United States Government, as directed
by the Company.  Should the Company be unable to secure Executive’s signature on
any document necessary to evidence, perfect, apply for, prosecute, obtain,
maintain, defend or enforce any Rights relating to any Work or assigned
Invention, whether due to Executive’s mental or physical incapacity or any other
cause, Executive hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents, as Executive’s agents and
attorneys-in-fact, with full power of substitution, to act for and on
Executive’s behalf and instead of Executive, to execute, verify and file any
documents and to do all other lawfully permitted acts to further the above
purposes with the same legal force and effect as if executed by Executive and
Executive acknowledges that the foregoing power is coupled with an interest.
 Executive hereby waives and quitclaims to the Company any and all claims, of
any nature whatsoever, which Executive now or may hereafter have for
infringement of any Rights assigned hereunder.





4







(e)

Any assignment of copyright hereunder (and any ownership of a copyright as a
work made for hire) includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights” (collectively “Moral Rights”).  To the extent such Moral Rights cannot
be assigned under applicable law and to the extent the following is allowed by
the laws in the various countries where Moral Rights exist, Executive hereby
waives such Moral Rights and consents to any action of the Company that would
violate such Moral Rights in the absence of such waiver and consent.  Executive
agrees to confirm any such waivers and consents from time to time as requested
by the Company.




(f)

Attachment A contains a complete list of all Inventions developed by Executive
prior to the commencement of Executive’s employment with the Company to which
Executive claims ownership as of the date of this Agreement.  Executive
acknowledges and agrees that such list is complete.  If no such list of
Inventions is attached to this Agreement, Executive represents that Executive
has no such Inventions at the time of signing this Agreement.  With respect to
all Inventions set forth on Attachment A hereto, Executive hereby grants the
Company and its successors and assigns a perpetual, irrevocable, worldwide,
fully paid-up, royalty-free, non-exclusive and sublicensable right and license
to make, use, sell, offer for sale, copy, adapt, distribute, display, publicly
perform, exploit and exercise all such Inventions in any and all media in
connection with its business, as now conducted or as may be conducted in the
future.




6.5

Executive further agrees that for a period of twelve (12) months from the
Resignation Date (the "Restricted Period"), Executive shall not, directly or
indirectly, solicit or encourage any employee, officer or consultant of Company
to (i) terminate his or her employment relationship or business relationship
with Company or (ii) work for any Competitive Business (as defined below), it
being understood and agreed that nothing in this Agreement is intended to
prevent Executive from working for a Competitive Business during the Restricted
Period. Executive acknowledges and agrees that Company depends on the services
and contributions of its employees and personnel, including certain key
employees and personnel of Company who have pre-existing business and personal
relationships with Executive and who were initially introduced to Company by
Executive. Executive acknowledges and understands that the loss of the services
of any such key employees or personnel by Company could materially and adversely
affect Company's business, operations and prospects, and the covenants,
agreements and obligations set forth in this Section 6 are a material inducement
to Company's execution of this Agreement and its agreement to enter into the
obligations (including payment obligations) set forth herein.




5







6.6

Executive further covenants and agrees that during the Restricted Period,
Executive shall not, either directly or indirectly, for himself, (i) induce or
attempt to induce any employee, officer or consultant of Company to supply
confidential business information or trade secrets of Company to any third
person, firm or corporation, including, without limitation, any Competitive
Business, or (ii) induce or attempt to induce any Customer, supplier, vendor,
licensee, licensor or other business relation of Company to cease doing business
with Company or in any way interfere with the relationship between any such
Customer, supplier, vender, licensee, licensor or other business relation and
Company. For the purposes of this Section 6, (a) "Business" means the business
in which Company is engaged, namely, the manufacturing, marketing, promotion and
sale of vaping devices and related accessories; (b) "Customer" means any person
or entity to whom or to which Company has sold products or services, or
solicited to sell products or services, at any time during the twelve (12)-month
period ending on the Effective Date; (c) "Competitive Business" means any
business, venture or division of any entity engaged in the business of
manufacturing, marketing, promoting and/or selling vaping devices and related
accessories; and (d) "directly or indirectly" means (A) Executive acting as an
agent, representative, consultant, officer, director, independent contractor, or
employee of any third person, firm or corporation, including, without
limitation, any Competitive Business, or (B) Executive participating as an
owner, partner, limited partner, joint venturer, creditor (other than as a trade
creditor in the ordinary course of business) or shareholder (except as a
shareholder holding less than a one percent (1%) interest in a corporation whose
shares are actively traded on a regional or national securities exchange or in
the over the counter market, provided that Executive does not participate in the
management or operation of such corporation) in any third person, firm or
corporation, including, without limitation, any Competitive Business; or (iii)
communicating proprietary or confidential information or trade secrets
concerning any past, present or identified prospective client or Customer of the
Business to any third person, firm or corporation, including, without
limitation, any Competitive Business.




6.7

In view of the nature of Executive's employment and the Proprietary Information
and trade secrets that Executive has received during the course of his
employment, and without limiting the generality of any other provision of this
Agreement, Executive also agrees that Company would be irreparably harmed by any
violation or threatened violation of this Agreement and that, therefore, Company
shall be entitled to an injunction prohibiting Executive from any violation or
threatened violation of this Agreement, in addition to any other relief,
including monetary damages, to which Company may be entitled. The obligations
described in this paragraph shall continue in effect after the payment of the
sums described herein.




6.8

Executive agrees that the terms and the time periods provided for, and
encompassed by, the covenants contained in this Section 6 are necessary and
reasonable in order to protect the good will and value of the Business and are a
material inducement to Company's execution of this Agreement.  If any court
having jurisdiction at any time hereafter shall hold any provision or clause of
this Agreement to be unreasonable as to its scope, territory or term, and if
such court in its judgment or decree shall declare or determine that scope,
territory or term which such court deems to be reasonable, then such scope,
territory or term, as the case may be, shall be deemed automatically to have
been reduced or modified to conform to that declared or determined by such court
to be reasonable.




6









7.

General Releases.




7.1

As a material inducement for Company to enter into this Agreement, and as
partial consideration for the payments provided herein, Executive, for himself
and on behalf of his heirs, families, executors and administrators and on behalf
of SmartCloud Technologies, Inc. and its parents, subsidiaries, partners,
affiliates, shareholders, directors, officers, employees, agents,
representatives, predecessors, successors or assigns (collectively, the
“Executive Releasing Parties”), knowingly and voluntarily waives and releases
all rights and claims ("Claims"), known and unknown, which the Executive
Releasing Parties may have against Company, and/or any of Company's related or
affiliated entities or successors, or any of their current or former parents,
subsidiaries, partners, affiliates, shareholders, directors, officers,
employees, agents, representatives, predecessors, successors or assigns,
including without limitation, any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, contracts, controversies,
damages, actions, causes of action, suits, rights, demands, costs, losses, debts
and expenses of any kind, except as set forth in Section 7.5.




7.2

As a material inducement for Executive to enter into this Agreement, and as
partial consideration for the covenants provided herein, Company for itself and
on behalf of its parents, subsidiaries, partners, affiliates, shareholders,
directors, officers, employees, agents, representatives, predecessors,
successors or assigns (collectively, “Company Releasing Parties”) knowingly and
voluntarily waives and releases all Claims, known and unknown, which the Company
Releasing Parties may have against Executive, and/or any of Executive's
affiliates (including SmartCloud Technologies, Inc. and its current or former
parents, subsidiaries, partners, affiliates, shareholders, directors, officers,
employees, agents, representatives, predecessors, successors or assigns), heirs,
executors, administrators, successors or assigns, including without limitation,
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, contracts, controversies, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses of any kind, except as set
forth in Section 7.5.




7.3

The Executive Releasing Parties’ general release under this Agreement includes,
but is not limited to, claims for employment discrimination, harassment,
wrongful termination, constructive termination, violation of public policy,
breach of any express or implied contract, breach of any implied covenant,
fraud, intentional or negligent misrepresentation, emotional distress,
defamation, libel, professional liability or any other claims relating to
Executive's relationship with Company.




7






7.4

Executive Releasing Parties’ general release also includes a release of any
claims under any federal, state or local laws or regulations, including, but not
limited to: (a) Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e)
et. seq. (race, color, religion, sex, and national origin discrimination; (b)
the Age Discrimination in Employment Act, 29 U.S.C. § 621 et. seq. (age
discrimination); (c) Section 1981 of the Civil Rights Act of 1866, 42 U.S.C.
1981 (race discrimination); (d) the Equal Pay Act of 1963, 29 U.S.C. § 206
(equal pay); (e) the California Fair Employment and Housing Act, Cal. Gov't.
Code §12900, et. seq. (discrimination, including race, color, national origin,
ancestry, disability, medical condition, marital status, sex, sexual
orientation; sexual or racial harassment and age); (f) the California Labor Code
§ 200, et. seq. (salary, commission, compensation, benefits and other matters);
(g) the Fair Labor Standards Act, 29 U.S.C. § 201, et. seq. (wage and hour
matters, including overtime pay); (h) the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA), 42 U.S.C. S 1395(c) (insurance matters); (i)
Executive Order 11141 (age discrimination); (j) Section 503 of the
Rehabilitation Act of 1973, 29 U.S.C. § 701, et. seq. (disability
discrimination); (k) the Wheeler Retirement Income Security Act of 1974, 29
U.S.C. § 1001, et. seq. (employee benefits); (l) Title I of the Americans with
Disabilities Act (disability discrimination); California Labor Code Section 132a
(discrimination based on filing a workers' compensation claim); and (m) any
applicable California Industrial Welfare Commission Order (wage matters).




7.5

The releases set forth in this Section 7 shall not (i) release obligations
incurred pursuant to this Agreement; (ii) release claims in connection with
events occurring after the date hereof; (iii) preclude any party hereto from
enforcing its rights and remedies hereunder, or (iv) release Claims for
indemnification from the Company to which Executive may be entitled under the
Company’s governing instruments or under applicable law.




7.6

The matters that are the subject of the releases referred to in this Agreement,
as described above, shall be referred to collectively as the "Released Matters."




8.

Unknown Claims. Each party acknowledges that there is a risk that subsequent to
the execution of this Agreement, such party will incur or suffer damage, loss or
injury to persons or property that is unknown or unanticipated at the time of
the execution of this Agreement. Each party hereby specifically assumes such
risk and agrees that this Agreement and the releases contained herein shall and
do apply to all unknown or unanticipated claims, as well as those currently
known or anticipated. Accordingly, each party acknowledges that such party has
read the provisions of California Civil Code Section 1542, which provides as
follows:




"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."




Notwithstanding the provisions of Section 1542 and any similar law of any other
jurisdiction, and for the purpose of implementing a full and complete release
and discharge, each party expressly acknowledges that this Agreement is intended
to include and does include in its effect, without limitation, all claims not
known or suspected to exist at the time of execution hereof, and that this
Agreement contemplates the extinguishment of any such claim or claims.




8







9.

Assumption of Risk; Investigation of Facts; Representations.




9.1

Company and Executive represent that they have all necessary power and authority
to enter into this Agreement and have taken all action necessary to consummate
the transactions contemplated hereby and to perform their obligations hereunder.
 Each of Executive and Company have duly executed and delivered this Agreement,
and this Agreement is a legal, valid and binding obligation of each party,
enforceable against each party in accordance with its terms.  




9.2

Each party hereby expressly assumes the risk of any mistake of fact or that the
true facts might be other than or different from the facts now known or believed
to exist, and it is each party's express intention to forever settle, adjust and
compromise any and all disputes between and among them, finally and forever, and
without regard to who may or may not have been correct in their respective
understandings of the facts or the law relating thereto.




9.3

In making and executing this Agreement, each party represents and warrants to
the other that such party has made such investigation of the facts and the law
pertaining to the matters described in this Agreement as such party deems
necessary, and such party has not relied upon any statement or representation,
oral or written, made by the other party with regard to any of the facts
involved in any dispute or possible dispute between the parties hereto, or with
regard to any of such party's rights or asserted rights, or with regard to the
advisability of making and executing this Agreement.






10.

Ownership of Claims. Each party represents and agrees that such party has not
assigned or transferred, or attempted to assign or transfer, to any person or
entity, any of the Released Matters.






11.

No Representations. Executive represents and agrees that no promises, statements
or inducements have been made to him that caused him to sign this Agreement
other than those expressly stated in this Agreement.






12.

Confidentiality of this Agreement. Executive understands and agrees that this
Agreement shall be maintained in strict confidence, and that Executive shall not
disclose any of its terms to another person, except legal counsel, accountants
tax/financial advisors, or spouse, if any, unless required by law.  Company may
disclose this Agreement in the event it deems such disclosure to be required by
law, including, without limitation, pursuant to the Securities Exchange Act of
1934, and the rules and regulations promulgated thereunder.






13.

Successors. This Agreement shall be fully binding and enforceable with respect
to the parties, and their respective parents, subsidiaries, partners,
affiliates, shareholders, directors, officers, employees, agents,
representatives, predecessors, successors, assigns, heirs, families, executors
and administrators.





9









14.

Arbitration. Except as provided in Section 6.7, any claim or controversy arising
out of or relating to this Agreement, or any breach thereof between the parties,
shall be submitted to arbitration in Los Angeles, California, before an
experienced employment arbitrator selected in accordance with the Employment
Dispute Resolution Rules of the American Arbitration Association, as the
exclusive remedy for such claim or controversy. Any party desiring to arbitrate
shall give written notice to the other party within a reasonable period of time
after the party becomes aware of the need for arbitration. The decision of the
arbitrator shall be final and binding. Judgment on any award rendered by such
arbitrator may be entered in any court having jurisdiction over the subject
matter of the controversy. The fees and costs of the arbitrator shall be paid
equally by the Company and Executive. The parties shall bear their own legal
fees.






15.

Release of Age Discrimination Claims.




15.1

Age Discrimination is Specifically Intended to be Included as a Released Action.
Executive specifically intends that this Agreement shall include a complete
release of claims under the Age Discrimination in Employment Act of 1967 (the
"ADEA"; 29 U.S.C. §§ 621 et seq.), as amended by the Older Workers' Benefit
Protection Act of 1990, except for any allegation that a breach of this Act
occurred following the date of this Agreement.




15.2

Additional Consideration. Executive agrees and promises that this Agreement by
Company represents obligations by Company to Executive that are in addition to
anything of value to which Executive was otherwise entitled from Company. In
addition, Executive acknowledges and agrees that additional consideration has
been provided by Company (beyond that which would have otherwise been provided)
in order to effect a valid waiver of Executive's claims under the Federal age
discrimination laws.




15.3

Advice to Consult an Attorney. Executive is hereby advised to consult with his
attorney before signing this Agreement, because he is giving up significant
legal rights. Executive acknowledges that he has been so advised and has, in
fact, consulted fully with his attorney before signing this Agreement. The
parties hereto, and each of them, further represent and declare that in
executing this Agreement, they rely solely upon their own judgment, belief and
knowledge, and on the advice and recommendations of their own independently
selected legal counsel, concerning the nature, extent and duration of their
rights and claims and that they have not been influenced to any extent
whatsoever in executing the same by any representations or statements covering
any matters made by any of the parties hereto or by any person representing them
or any of them. The parties acknowledge that no party hereto nor any of their
representatives has made any promise, representation or warranty whatsoever,
written or oral, as any inducement to enter into this Agreement, except as
expressly set forth in this Agreement.




15.4

Reasonable Time to Consider Settlement Agreement. Executive acknowledges that he
has been given a reasonable period of time (a maximum of twenty-one (21) days,
if he so chooses) to consider this Agreement before signing this Agreement.
Executive understands that he has seven (7) days following signing of this
Agreement to rescind it, but only insofar as it effects a release of a claim for
violation of the ADEA, in which case it shall remain fully effective in all
other respects. To rescind this Agreement as to the ADEA, Executive agrees to
fax a letter signed by Executive to Company, by the end of the seven-day period.
The remainder of this Agreement shall remain in full force and effect including,
but not limited to, Section 7 above.




10







15.5

Non-Release of Future Claims. Executive is hereby advised that this Agreement
does not waive or release any rights or claims that Executive may have under the
ADEA, or otherwise, which arise after the date Executive signs this Agreement.






16.

Execution In Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one agreement.  






17.

Severability and Governing Law. The parties hereto agree that if any term,
provision, covenant or condition of this Agreement is found to be invalid,
illegal or unenforceable, then the parties hereto shall renegotiate such term,
provision, covenant or condition in good faith to effectuate its/their purpose
and to conform the provision(s) to applicable law to make such term valid, legal
and enforceable, or if such term, provision, covenant or condition may not be
amended or modified so as to become valid, legal and enforceable, then such
term, provision, covenant or condition shall be deemed excised from this
Agreement, and the remaining terms and conditions hereof shall remain in full
force and effect and shall in no way be impaired or invalidated thereby.  This
Agreement is made and entered into in the State of California and shall in all
respects be interpreted, enforced and governed under the laws of California,
without regard to its principles of conflict of laws.






18.

Proper Construction. The language of all parts of this Agreement shall in all
cases be construed as a whole according to its fair meaning, and not strictly
for or against any of the parties.






19.

Entire Agreement. This Agreement is the entire agreement between Executive
and Company, and fully supersedes any and all prior agreements or understandings
between the parties pertaining to its subject matter, including the Letter
Agreement.






20.

Notice. Notice. Any notice or other communication required or permitted to be
given under this Agreement must be in writing and may be personally delivered;
mailed by certified mail, return receipt requested, postage prepaid, addressed
to the parties at the following addresses; or be personally delivered to the
parties at the following addresses:







Executive:

Andrew Birnbaum

2973 Harbor Blvd., Suite 670

Costa Mesa, CA 92626




Company:

Vapor Hub International, Inc.

67 W. Easy Street, Unit 115

Simi Valley, CA 93065

Attention: Lori Winther







All notices and other communications delivered in person will be deemed given at
the time they are received by the party to whom the notice is being given. All
notices and communications delivered by mail will be deemed to be given at the
expiration of three days after the date of mailing. The address of a party to
which notices or other communications must be mailed or sent may be changed from
time to time by giving notice to the other party.




11









21.

Waiver & Amendment. No waiver of any provision of this Agreement may be deemed,
or will constitute, a waiver of any other provision, whether or not similar, nor
will any waiver constitute a continuing waiver. No waiver will be binding unless
executed in writing by the party making the waiver. This Agreement shall not be
modified, amended, or in any way altered except by an instrument in writing and
signed by both of the parties subsequent to the date hereof.






22.

Further Acts. Each party to this Agreement shall perform any further acts and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Agreement.






23.

Effective Date and Use of Executed Copies. This Agreement shall be effective
following execution by each of the parties. A copy of the executed signature
page may be used as an original for all purposes, and each executed copy of this
Agreement shall be deemed to be an original.





12




PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. EACH PARTY TO THIS AGREEMENT HAS MADE
SUCH INVESTIGATION OF THE FACTS PERTAINING TO THIS SETTLEMENT AND THIS AGREEMENT
AND OF ALL MATTERS PERTAINING THERETO AS HE/IT DEEMS NECESSARY.




DATE:    9/30/2014       

/s/ Andrew Birnbaum

Andrew Birnbaum













DATE:    10/08/2014       

VAPOR HUB INTERNATIONAL INC.







/s/ Lori Winther

Name: Lori Winther

Title: Chief Financial Officer

















13







ATTACHMENT A

1.

The following is a complete list of Inventions relevant to the subject matter of
my employment with Vapor Hub International, Inc. (the “Company”) that have been
made, conceived, reduced to practice or developed by me (in whole or in part,
either alone or jointly with others) prior to my employment by the Company that
I desire to clarify are not owned by the Company (but are subject to Section
6.4(f) of the Agreement).

[  ]

No Inventions

  (initials)




[X]

See below:

That certain internet “Portal” as in existence on the date of the commencement
of Executive’s employment with the Company on March 24, 2014, as documented in
Executive’s written records existing prior to such date.  The internet Portal is
an idea for a website where distributors can purchase eliquid and other products
at a volume discount and receive credit towards the purchase of other
promotional materials.  




[  ]

Additional sheets attached











14







ATTACHMENT B




Section 2870. Application of provision providing that employee shall assign or
offer to assign rights in invention to employer.




(a)

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:




(1)

Relate at the time of conception or reduction to practice of the invention to
the employer's business, or actual or demonstrably anticipated research or
development of the employer; or




(2)

Result from any work performed by the employee for the employer.




(b)

To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.











15


